Exhibit 99.1 PRESS RELEASE For Immediate Release Monolithic Power Systems, Inc. 79 Great Oaks Boulevard San Jose, CA 95119 USA T: 408-826-0600, F: 408-826-0601 www.monolithicpower.com Monolithic Power Systems Announces Results for the Third Quarter E nded September 30, 2016 S AN JOSE, California, October 31, 2016 Monolithic Power Systems, Inc. (MPS) (Nasdaq: MPWR), a leading company in high performance power solutions , today announced financial results for the quarter and nine months ended September 30, 2016. The results for the quarter ended September 30, 2016 are as follows: ● Revenue was $106.5 million, a 13.2% increase from $94.1 million in the second quarter of 2016 and a 16.7% increase from $91.2 million in the third quarter of 2015. ● GAAP gross margin was 54.4%, compared with 54.2% in the third quarter of 2015. ● Non-GAAP gross margin(1) was 55.3%, excluding the impact of $0.4 million for stock-based compensation expense and $0.5 million for the amortization of acquisition-related intangible assets, compared with 55.1% in the third quarter of 2015, excluding the impact of $0.3 million for stock-based compensation expense and $0.5 million for the amortization of acquisition-related intangible assets. ● GAAP operating expenses were $42.9 million, compared with $36.1 million for the quarter ended September 30, 2015. ● Non-GAAP(1) operating expenses were $29.4 million, excluding $13.1 million for stock-based compensation expense and $0.4 million for deferred compensation plan expense, compared with $26.5 million, excluding $10.1 million for stock-based compensation expense and $0.5 million for deferred compensation plan income, for the quarter ended September 30, 2015. ● GAAP operating income was $15.0 million, compared with $13.3 million for the quarter ended September 30, 2015. ● Non-GAAP(1) operating income was $29.4 million, excluding $13.5 million for stock-based compensation expense, $0.5 million for the amortization of acquisition-related intangible assets and $0.4 million for deferred compensation plan expense, compared with $23.8 million, excluding $10.5 million for stock-based compensation expense, $0.5 million for the amortization of acquisition-related intangible assets and $0.5 million for deferred compensation plan income, for the quarter ended September 30, 2015. ● GAAP interest and other income, net was $0.8 million, compared with a net expense of $6,000 for the quarter ended September 30, 2015. ● Non-GAAP(1) interest and other income, net was $0.3 million, excluding $0.5 million for deferred compensation plan income, compared with $0.5 million, excluding $0.5 million for deferred compensation plan expense, for the quarter ended September 30, 2015. ● GAAP net income was $14.4 million and GAAP earnings per share were $0.34 per diluted share. Comparatively, GAAP net income was $11.2 million and GAAP earnings per share were $0.28 per diluted share for the quarter ended September 30, 2015. ● Non-GAAP(1) net income was $27.5 million and non-GAAP earnings per share were $0.66 per diluted share, excluding stock-based compensation expense, amortization of acquisition-related intangible assets, net deferred compensation plan income and related tax effects, compared with non-GAAP net income of $22.4 million and non-GAAP earnings per share of $0.55 per diluted share, excluding stock-based compensation expense, amortization of acquisition-related intangible assets, net deferred compensation plan income and related tax effects, for the quarter ended September 30, 2015. The results for the nine months ended September 30, 2016 are as follows: ● Revenue was $285.0 million, a 15.8% increase from $246.1 million for the nine months ended September 30, 2015. ● GAAP gross margin was 54.2%, compared with 54.1% for the nine months ended September 30, 2015. ● Non-GAAP gross margin(1) was 55.1%, excluding the impact of $1.2 million for stock-based compensation expense and $1.5 million for the amortization of acquisition-related intangible assets, compared with 55.0% for the nine months ended September 30, 2015, excluding the impact of $0.8 million for stock-based compensation expense and $1.2 million for the amortization of acquisition-related intangible assets. ● GAAP operating expenses were $117.5 million, compared with $104.0 million for the nine months ended September 30, 2015. ● Non-GAAP(1) operating expenses were $83.6 million, excluding $33.0 million for stock-based compensation expense and $0.9 million for deferred compensation plan expense, compared with $76.1 million, excluding $28.4 million for stock-based compensation expense and $0.5 million for deferred compensation plan income, for the nine months ended September 30, 2015. ● GAAP operating income was $36.9 million, compared with $29.3 million for the nine months ended September 30, 2015. ● Non-GAAP(1) operating income was $73.6 million, excluding $34.3 million for stock-based compensation expense, $1.5 million for the amortization of acquisition-related intangible assets and $0.9 million for deferred compensation plan expense, compared with $59.2 million, excluding $29.2 million for stock-based compensation expense and $1.2 million for the amortization of acquisition-related intangible assets and $0.5 million for deferred compensation plan income, for the nine months ended September 30, 2015. ● GAAP interest and other income, net was $1.9 million, compared with $0.9 million for the nine months ended September 30, 2015. ● Non-GAAP(1) interest and other income, net was $0.8 million, excluding $1.1 million for deferred compensation plan income, compared with $1.4 million, excluding $0.5 million for deferred compensation plan expense, for the nine months ended September 30, 2015. ● GAAP net income was $36.1 million and GAAP earnings per share were $0.87 per diluted share. Comparatively, GAAP net income was $25.1 million and GAAP earnings per share were $0.62 per diluted share for the nine months ended September 30, 2015. ● Non-GAAP(1) net income was $68.8 million and non-GAAP earnings per share were $1.65 per diluted share, excluding stock-based compensation expense, amortization of acquisition-related intangible assets, net deferred compensation plan income and related tax effects, compared with non-GAAP net income of $56.1 million and non-GAAP earnings per share of $1.38 per diluted share, excluding stock-based compensation expense, amortization of acquisition-related intangible assets, net deferred compensation plan expense and related tax effects, for the nine months ended September 30, 2015. The following is a summary of revenue by end market for the periods indicated, estimated based on MPS’s assessment of available end market data (in thousands): Three Months Ended September 30, Nine Months Ended September 30, End Market Communication $ 16,188 $ 14,824 $ 47,679 $ 49,221 Storage and Computing 23,463 18,007 57,157 42,016 Consumer 43,646 39,506 115,763 106,497 Industrial 23,159 18,857 64,448 48,414 Total $ 106,456 $ 91,194 $ 285,047 $ 246,148 The following is a summary of revenue by product family for the periods indicated (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Product Family DC to DC $ 95,615 $ 82,718 $ 256,953 $ 222,210 Lighting Control 10,841 8,476 28,094 23,938 Total $ 106,456 $ 91,194 $ 285,047 $ 246,148 “Thanks to acceptance of our new product offerings and with our shareholders’ support, we will continue to deliver outstanding products to our customers and consistent results to our shareholders,”said Michael Hsing, CEO and founder of MPS. Business Outlook The following are MPS’ financial targets for the fourth quarter ending December 31, 2016: ● Revenue in the range of $101 million to $105 million. ● GAAP gross margin between 53.9% and 54.9%. Non-GAAP(1) gross margin between 54.8% and 55.8%. This excludes an estimated impact of stock-based compensation expenses of 0.4% and amortization of acquisition-related intangible assets of 0.5%. ● GAAP R&D and SG&A expenses between $38.7 million and $42.7 million. Non-GAAP(1) R&D and SG&A expenses between $27.3 million and $29.3 million. This excludes an estimate of stock-based compensation expenses in the range of $11.4 million to $13.4 million. ● Total stock-based compensation expense of $11.8 million to $13.8 million. ● Litigation expenses of $100,000 to $200,000. ● Interest and other income, net, of $200,000 to $300,000 before foreign exchange gains or losses. ● Fully diluted shares outstanding between 42.0 million and 43.0 million before shares buyback. (1) Non-GAAP net income, non-GAAP earnings per share, non-GAAP gross margin, non-GAAP R&D and SG&A expenses, non-GAAP operating expenses, non-GAAP interest and other income, net and non-GAAP operating income differ from net income, earnings per share, gross margin, R&D and SG&A expenses, operating expenses, interest and other income, net and operating income determined in accordance with GAAP (Generally Accepted Accounting Principles in the United States). Non-GAAP net income and non-GAAP earnings per share exclude the effect of stock-based compensation expense, amortization of acquisition-related intangible assets, deferred compensation plan income/expense and related tax effects. Non-GAAP gross margin excludes the effect of stock-based compensation expense and amortization of acquisition-related intangible assets. Non-GAAP operating expenses exclude the effect of stock-based compensation expense and deferred compensation plan income/expense. Non-GAAP interest and other income, net excludes the effect of deferred compensation plan income/expense. Non-GAAP operating income excludes the effect of stock-based compensation expense, amortization of acquisition-related intangible assets, and deferred compensation plan income/expense. Projected non-GAAP gross margin excludes the effect of stock-based compensation expense and amortization of acquisition-related intangible assets. Projected non-GAAP R&D and SG&A expenses exclude the effect of stock-based compensation expense. These non-GAAP financial measures are not prepared in accordance with GAAP and should not be considered as a substitute for, or superior to, measures of financial performance prepared in accordance with GAAP. A schedule reconciling non-GAAP financial measures is included at the end of this press release. MPS utilizes both GAAP and non-GAAP financial measures to assess what it believes to be its core operating performance and to evaluate and manage its internal business and assist in making financial operating decisions. MPS believes that the inclusion of non-GAAP financial measures, together with GAAP measures, provides investors with an alternative presentation useful to investors' understanding of MPS’ core operating results and trends. Additionally, MPS believes that the inclusion of non-GAAP measures, together with GAAP measures, provides investors with an additional dimension of comparability to similar companies. However, investors should be aware that non-GAAP financial measures utilized by other companies are not likely to be comparable in most cases to the non-GAAP financial measures used by MPS. Conference Call MPS plans to conduct an investor teleconference covering its quarter ended September 30, 2016 results at 2:00 p.m. PT / 5:00 p.m. ET, October 31, 2016. To access the conference call and the following replay of the conference call, go to http://ir.monolithicpower.com and click on the webcast link. From this site, you can listen to the teleconference, assuming that your computer system is configured properly. In addition to the webcast replay, which will be archived for all investors for one year on the MPS website, a phone replay will be available for seven days after the live call at (404) 537-3406 , code number 94719606. This press release and any other information related to the call will also be posted on the website. Safe Harbor Statement This press release contains, and statements that will be made during the accompanying teleconference will contain, forward-looking statements, as that term is defined in the Private Securities Litigation Reform Act of 1995, including, among other things, (i) projected revenues, GAAP and non-GAAP gross margin, GAAP and non-GAAP R&D and SG&A expenses, stock-based compensation expenses, amortization of acquisition-related intangible assets, litigation expenses, interest and other income and diluted shares outstanding for the quarter ending December 31, 2016, (ii) our outlook for the long-term prospects of the company, including our performance against our business plan, our continued investment into R&D, expected revenue growth, customers’ acceptance of our new product offerings, the prospects of our new product development, and our expectations regarding market and industry segment trends and prospects, (iii) our ability to penetrate new markets and expand our market share, (iv) the seasonality of our business, (v) our ability to reduce our expenses, and (vi) statements of the assumptions underlying or relating to any statement described in (i), (ii), (iii), (iv), or (v). These forward-looking statements are not historical facts or guarantees of future performance or events, are based on current expectations, estimates, beliefs, assumptions, goals, and objectives, and involve significant known and unknown risks, uncertainties and other factors that may cause actual results to be materially different from the results expressed by these statements. Readers of this press release and listeners to the accompanying conference call are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date hereof. Factors that could cause actual results to differ include, but are not limited to, our ability to attract new customers and retain existing customers; acceptance of, or demand for, MPS’ products, in particular the new products launched within the past 18 months, being different than expected; competition generally and the increasingly competitive nature of our industry; any market disruptions or interruptions in MPS’ schedule of new product development releases; adverse changes in production and testing efficiency of our products; our ability to realize the anticipated benefits of companies and products that we acquire, and our ability to effectively and efficiently integrate these acquired companies and products into our operations; our ability to manage our inventory levels; adverse changes in government regulations in foreign countries where MPS has offices or operations; the effect of catastrophic events; adequate supply of our products from our third-party manufacturing partners; the risks, uncertainties and costs of litigation in which we are involved; the outcome of any upcoming trials, hearings, motions and appeals; the adverse impact on MPS’ financial performance if its tax and litigation provisions are inadequate; adverse changes or developments in the semiconductor industry generally, which is cyclical in nature; difficulty in predicting or budgeting for future customer demand and channel inventories, expenses and financial contingencies; and other important risk factors identified in MPS’ Securities and Exchange Commission (SEC) filings, including, but not limited to, our annual report on Form 10-K filed with the SEC on February 29, 2016, and our quarterly report on Form 10-Q filed with the SEC on July 29, 2016. The forward-looking statements in this press release and statements made during the accompanying teleconference represent MPS’ projections and current expectations, as of the date hereof, not predictions of actual performance. MPS assumes no obligation to update the information in this press release or in the accompanying conference call. About Monolithic Power Systems Monolithic Power Systems, Inc. (MPS) provides small, highly energy efficient, easy-to-use power solutions for systems found in industrial applications, telecom infrastructures, cloud computing, automotive, and consumer applications. MPS' mission is toreduce total energy consumption in its customers' systems with green, practical, compact solutions. The company was founded by Michael R. Hsing in 1997 and is headquartered in San Jose, CA. MPS can be contacted through its website ator its support offices around the world. ### Monolithic Power Systems, MPS, and the MPS logo are registered trademarks of Monolithic Power Systems, Inc. in the U.S. and trademarked in certain other countries. Contact: Bernie Blegen Chief Financial Officer Monolithic Power Systems, Inc. 408-826-0777 investors@monolithicpower.com Condensed Consolidated Balance Sheets (Unaudited, in thousands, except par value) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ 109,479 $ 90,860 Short-term investments 149,584 144,103 Accounts receivable, net 33,335 30,830 Inventories 70,692 63,209 Other current assets 3,720 2,926 Total current assets 366,810 331,928 Property and equipment, net 82,097 65,359 Long-term investments 5,382 5,361 Goodwill 6,571 6,571 Acquisition-related intangible assets, net 3,515 5,053 Deferred tax assets, net 644 672 Other long-term assets 29,837 16,341 Total assets $ 494,856 $ 431,285 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 17,332 $ 13,487 Accrued compensation and related benefits 16,311 9,812 Accrued liabilities 21,873 19,984 Total current liabilities 55,516 43,283 Income tax liabilities 3,594 2,941 Other long-term liabilities 19,448 16,545 Total liabilities 78,558 62,769 Commitments and contingencies Stockholders' equity: Common stock and additional paid-in capital, $0.001 par value; shares authorized: 150,000; shares issued and outstanding: 40,661 and 39,689 as of September 30, 2016 and December 31, 2015, respectively 304,700 265,763 Retained earnings 111,535 101,287 Accumulated other comprehensive income 63 1,466 Total stockholders’ equity 416,298 368,516 Total liabilities and stockholders’ equity $ 494,856 $ 431,285 Condensed Consolidated Statement s of Operations (Unaudited, in thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Revenue $ 106,456 $ 91,194 $ 285,047 $ 246,148 Cost of revenue 48,531 41,754 130,686 112,896 Gross profit 57,925 49,440 154,361 133,252 Operating expenses: Research and development 20,472 17,272 55,669 49,053 Selling, general and administrative 22,397 18,722 61,696 54,204 Litigation expense, net 55 136 92 717 Total operating expenses 42,924 36,130 117,457 103,974 Income from operations 15,001 13,310 36,904 29,278 Interest and other income (expense), net 780 (6 ) 1,920 871 Income before income taxes 15,781 13,304 38,824 30,149 Income tax provision 1,408 2,103 2,678 5,086 Net income $ 14,373 $ 11,201 $ 36,146 $ 25,063 Net income per share: Basic $ 0.35 $ 0.28 $ 0.90 $ 0.64 Diluted $ 0.34 $ 0.28 $ 0.87 $ 0.62 Weighted-average shares outstanding: Basic 40,590 39,592 40,335 39,422 Diluted 41,895 40,689 41,752 40,676 Cash dividends declared per common share $ 0.20 $ 0.20 $ 0.60 $ 0.60 SUPPLEMENTAL FINANCIAL INFORMATION STOCK-BASED COMPENSATION EXPENSE (Unaudited, in thousands) Three Months Ended September 30, Nine Months Ended September 30, Cost of revenue $ 403 $ 303 $ 1,217 $ 829 Research and development 3,986 2,932 11,001 8,055 Selling, general and administrative 9,127 7,240 22,023 20,307 Total stock-based compensation expense $ 13,516 $ 10,475 $ 34,241 $ 29,191 RECONCILIATION OF NET INCOME TO NON-GAAP NET INCOME (Unaudited, in thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Net income $ 14,373 $ 11,201 $ 36,146 $ 25,063 Net income as a percentage of revenue % Adjustments to reconcile net income to non-GAAP net income: Stock-based compensation expense 13,516 10,475 34,241 29,191 Amortization of acquisition-related intangible assets 513 513 1,538 1,246 Deferred compensation plan expense (income) 77 Tax effect ) 284 ) 536 Non-GAAP net income $ 27,509 $ 22,441 $ 68,806 $ 56,113 Non-GAAP net income as a percentage of revenue % Non-GAAP net income per share: Basic $ 0.68 $ 0.57 $ 1.71 $ 1.42 Diluted $ 0.66 $ 0.55 $ 1.65 $ 1.38 Shares used in the calculation of non-GAAP net income per share: Basic 40,590 39,592 40,335 39,422 Diluted 41,895 40,689 41,752 40,676 RECONCILIATION OF GROSS MARGIN TO NON-GAAP GROSS MARGIN (Unaudited, in thousands) Three Months Ended September 30, Nine Months Ended September 30, Gross profit $ 57,925 $ 49,440 $ 154,361 $ 133,252 Gross margin % Adjustments to reconcile gross profit to non-GAAP gross profit: Stock-based compensation expense 403 303 1,217 829 Amortization of acquisition-related intangible assets 513 513 1,538 1,246 Non-GAAP gross profit $ 58,841 $ 50,256 $ 157,116 $ 135,327 Non-GAAP gross margin % RECONCILIATION OF OPERATING EXPENSES TO NON-GAAP OPERATING EXPENSES (Unaudited, in thousands) Three Months Ended September 30, Nine Months Ended September 30, Total operating expenses $ 42,924 $ 36,130 $ 117,457 $ 103,974 Adjustments to reconcile total operating expenses to non-GAAP total operating expenses: Stock-based compensation expense ) Deferred compensation plan income (expense) ) 511 ) 491 Non-GAAP operating expenses $ 29,393 $ 26,469 $ 83,554 $ 76,103 RECONCILIATION OF OPERATING INCOME TO NON-GAAP OPERATING INCOME (Unaudited, in thousands) Three Months Ended September 30, Nine Months Ended September 30, Total operating income $ 15,001 $ 13,310 $ 36,904 $ 29,278 Operating income as a percentage of revenue % Adjustments to reconcile total operating income to non-GAAP total operating income: Stock-based compensation expense 13,516 10,475 34,241 29,191 Amortization of acquisition-related intangible assets 513 513 1,538 1,246 Deferred compensation plan expense (income) 418 ) 879 ) Non-GAAP operating income $ 29,448 $ 23,787 $ 73,562 $ 59,224 Non-GAAP operating income as a percentage of revenue % RECONCILIATION OF OTHER INCOME TO NON-GAAP OTHER INCOME (Unaudited, in thousands) Three Months Ended September 30, Nine Months Ended September 30, Total interest and other income (expense), net $ 780 $ (6 ) $ 1,920 $ 871 Adjustments to reconcile interest and other income to non-GAAP interest and other income: Deferred compensation plan expense (income) ) 479 ) 568 Non-GAAP interest and other income, net $ 292 $ 473 $ 823 $ 1,439 2 RECONCILIATION OF GROSS MARGIN TO NON-GAAP GROSS MARGIN (Unaudited) Three Months Ending December 31, 2016 Low High Gross margin % % Adjustments to reconcile gross margin to non-GAAP gross margin: Stock-based compensation expense % % Amortization of acquisition-related intangible assets % % Non-GAAP gross margin % % RECONCILIATION OF R&D AND SG&A EXPENSES TO NON-GAAP R&D AND SG&A EXPENSES (Unaudited, in thousands) Three Months Ending December 31, 2016 Low High R&D and SG&A expense $ 38,700 $ 42,700 Adjustments to reconcile R&D and SG&A expense to non-GAAP R&D and SG&A expense: Stock-based compensation expense ) ) Non-GAAP R&D and SG&A expense $ 27,300 $ 29,300
